This case comes from the district court of Creek county. The petition in error was filed in the office of the clerk of this court on the 7th day of November, 1910. Summons in error duly issued and served within the time allowed by law and under the rules of practice. Briefs for plaintiff in error were filed on the 14th day of December, 1910, and for defendant in error on the 20th day of March, 1911. The case was first submitted on briefs on the 10th day of September, 1912. On December 9, 1912, that submission was set aside, and 60 days allowed to restore the lost record, which was done in due time. On February 6, 1914, notice was sent by the clerk to plaintiff in error that the cost deposit had been exhausted, with request for additional deposit, to which notice and request no attention was given. Again, on February 26, 1915, a second notice and request for deposit was given with like result. On April 13, 1915, this court *Page 446 
entered an order allowing the plaintiff in error 15 days in which to make the additional deposit required, and due notice of this order was given by the clerk by letter to the attorney for plaintiff in error at his usual place of residence, to which, up to this date, May 12, 1915, no response has been received. The case now stands on submission of date May 3, 1915. There is at this time a deficiency in cost deposit, to which plaintiff in error, to say the least, seems entirely indifferent.
We think the appeal should be dismissed.
By the Court: It is so ordered.